Exhibit 10.3

 

RESTRICTED SHARE AWARD AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made effective as of the 1st day of March,
2012 between OneBeacon Insurance Group, Ltd. (the “Company”) and <First><Last>
(the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Company has adopted the OneBeacon
Long-Term Incentive Plan (2007), as amended (the “Plan”), which Plan is
incorporated herein by reference and made part of this Agreement.  Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and

 

WHEREAS, the Performance Compensation Subcommittee of the Board of Directors
(the “Committee”) has determined that it would be in the best interests of the
Company and its shareholders to grant the restricted share award provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1.             Grant of the Restricted Shares.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, including but not limited to Section 4, the Company hereby grants to
the Participant a Restricted Share Award (this “Award”) consisting of <grant>
Shares (hereinafter called the “Restricted Shares”).  The Restricted Shares
shall be subject to the Company’s option to repurchase such shares in accordance
with the provisions of Section 2 hereof.

 

2.             Restrictions and Repurchase Option.

 

(a)           During the period beginning on the date of this Award and
continuing until each vesting date (the “Restricted Period”), unvested
Restricted Shares may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, except by will or the laws of descent and
distribution.  The vesting schedule for the Restricted Shares is as follows:

 

Vesting Date

 

No. of Shares Vesting

 

February 28, 2014

 

<50% number>

 

February 24, 2015 (the “final vesting date”)

 

<50% number>

 

 

(b)           Except as otherwise set forth herein or in the Plan, the
Participant shall forfeit, and the Company shall have the option to repurchase
unvested Restricted Shares, in accordance with Section 5(b) of the Plan, during
the Restricted Period at a price equal to $.001 per Restricted Share, in the
event that the Participant’s continuous employment with the Company or any of
its subsidiaries is terminated.

 

3.         Vesting in the Event of Termination of Employment Due To Death,
Disability or Involuntary Termination Other Than For Cause, Including
Constructive Termination.

 

(a)              In the event that the Participant dies or become disabled (as
defined in Section 8 of the LTIP during the Restricted Period, a portion of the
Restricted Shares shall become vested.  The number of shares that shall become
vested (which number shall include any Restricted Shared that have previously
vested in accordance with the terms of this Agreement) shall equal: (A) the
total number of shares granted multiplied by (B) a percentage, the numerator of
which is equal to the number of full or

 

--------------------------------------------------------------------------------


 

partial months from March 1, 2012 through the date of death or disability and
the denominator of which is equal to 36.  The remaining unvested Restricted
Shares shall be forfeited, and subject to repurchase in accordance with
Section 2(b) of this Agreement.

 

(b)              In the event that the Participant is involuntarily terminated
other than for cause during the Restricted Period within 24 months of a Change
in Control (as defined in the Plan), 100% of the Restricted Shares shall vest as
of the date on which the termination occurs.

 

(c)              For purposes of this Award, “Constructive Termination” shall
mean a termination of employment with the Company or a subsidiary within 24
months of a Change in Control at the initiative of the Participant that the
Participant declares by prior written notice delivered to the Secretary of the
Company to be a Constructive Termination by the Company or a subsidiary and
which follows (a) a material decrease in his total compensation opportunity or
compensation opportunity or (b) a material diminution in the authority, duties
or responsibilities of his/her position with the result that the Participant
makes a determination in good faith that he cannot continue to carry out his job
in substantially the same manner as it was intended to be carried out
immediately before such diminution. Notwithstanding anything in the Plan to the
contrary, Constructive Termination shall not occur within the meaning of
Section 12 of the Plan until and unless 30 days have elapsed from the date the
Company receives such written notice from the Participant without the Company
curing or causing to be cured the circumstance or circumstances described in
Section 12 of the Plan on the basis of which the declaration of Constructive
Termination is given.

 

4.             Book Entry.  The Restricted Shares shall be registered in the
Participant’s name in book entry form on the share transfer books of the Company
promptly after the date hereof.

 

5.             Rights as a Shareholder.  The Participant shall be the record
owner of the Restricted Shares until or unless such Shares are sold to the
Company pursuant to Section 2 hereof and as record owner shall be entitled to
all rights of a common shareholder of the Company, including the right to vote
the shares and receive dividends thereon.  As soon as practicable following the
end of the Restricted Period, the Company shall, on or about such date(s),
deliver to the Holder evidence of ownership in book entry form of the number of
Shares set forth opposite such date.

 

6.             Legend.  The Restricted Shares shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any share exchange upon which such Shares are listed, and
any applicable Federal, state or foreign laws, and the Committee may cause an
appropriate reference to such restrictions to be made in the Company’s share
transfer books or on any certificate that may be issued to evidence the Shares.

 

7.             No Right to Continued Employment.  Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any of
its subsidiaries. Further, the Company or any of its subsidiaries may at any
time dismiss the Participant or discontinue any consulting relationship, free
from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.

 

8.             Withholding.  The Participant agrees to make appropriate
arrangements with the Company for satisfaction of any applicable federal, state,
local or foreign income tax withholding requirements or like requirements,
including the payment to the Company, at the termination of the Restricted
Period (or such earlier or later date as may be applicable under Section 83 of
the Code), or at any other settlement date in respect of the Restricted Shares,
of all such taxes and other amounts and the Company shall be authorized to take
such action as may be necessary, in the opinion of the Company’s counsel
(including, without limitation, withholding Shares otherwise deliverable to
Participant hereunder and/or, subject to applicable law, withholding amounts
from any compensation or other amount owing from the Company to the
Participant), to

 

--------------------------------------------------------------------------------


 

satisfy all obligations for the payment of such taxes and other amounts.

 

9.             Securities Laws.  At the termination of the Restricted Period,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws and with this Agreement.

 

10.          Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of the Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for such Participant or to either party at such
other address as such party hereto may hereafter designate in writing to the
other.  Any such notice shall be deemed effective upon receipt thereof by the
addressee.

 

11.          Restricted Share Award Subject to Plan and Confidentiality and
Non-Solicitation Agreement.  By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, understands the terms of the Plan and this Agreement and that this Award
is subject to all of the terms and provisions set forth in the Plan and in this
Agreement and accepts this Award subject to all such terms and conditions which
are incorporated herein by reference.  Participant also acknowledges and agrees
that this Award is subject to the terms and conditions of the Confidentiality
and Non-Solicitation Award entered into between Participant and the Company. 
Except with respect to Sections 3 and 4 of this Agreement, in the event of a
conflict between any term or provision contained in this Agreement and a terms
or provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

12.          Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

OneBeacon Insurance Group, Ltd.

 

 

 

 

By:

 

 

By:

/s/ T. Michael Miller

 

<first><last>

 

T. Michael Miller

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------